Citation Nr: 0007002	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for periodontal disease 
and a dental condition due to dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1955, and from December 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In December 1992 the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for bilateral hearing loss.  The veteran was 
notified of that decision and of his appellate rights.  The 
veteran did not appeal that decision.  This decision is 
final.

In January 1995, the RO determined that new and material 
evidence sufficient to reopen a claim for service connection 
for hearing loss had not been received.  The veteran 
submitted an apparent notice of disagreement in February 
1995.  Accordingly, the January 1995 decision is not final.

A hearing was held at the RO in January 1999.  The veteran 
was afforded a hearing before a member of the Board sitting 
at Washington, D.C., in August 1999.  The member of the Board 
who held the hearing is making the decision in this case and 
is the signatory to this decision.

Of record is a Dental Rating Sheet dated in January 1993.  At 
that time it was reported that the veteran was claiming gum 
surgery and infections.  There was no evidence of any trauma.  
The letter notifying him of that decision is not on file.  
The statement of the case reflects that the RO based the 
current decision on a de novo review of the record.  In order 
to ensure the veteran's right of due process, the Board will 
due likewise.  

The veteran has raised the issue of service connection for 
tinnitus.  This issue has not been adjudicated by the RO and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the RO in December 1992.  The veteran did not appeal that 
decision.

2.  Additional evidence received since the December 1992 
rating decision includes information which is relevant and 
probative to the issue of entitlement to service connection 
for bilateral hearing loss, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The claim for service connection for bilateral hearing 
loss is plausible.

4.  There is no competent medical evidence of record which 
establishes that the veteran's current dental disorders are 
causally related to service or to any incident or event 
therein.


CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
December 1992 RO decision is new and material and the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim for entitlement to service connection for 
periodontal disease and a dental condition due to dental 
trauma is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection will be granted for 
sensorineural hearing loss, if it is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service.  Service 
connection for such injury or disease may be rebutted,  
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 1991);  38 C.F.R. § 3.304(d).

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The United States Court of Veterans Appeals (Court) 
has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155 (1993).

The evidence of record at the time of the December 1992 
rating decision may be briefly summarized.  The service 
medical records for the veteran's first and second period of 
active service do not show complaints or findings of any 
bilateral hearing loss or deficit.

A Department of Veterans Affairs (VA) audiometric examination 
was conducted in July 1969.  The audiometric examination 
showed some impairment of discriminatory ability.  The 
diagnosis was hearing loss, mainly in the left ear, of a 
combined type.  It was reported that the conductive factor 
was thought to be preservice residual otitis media and that 
the perceptive factor was acoustic trauma.

Subsequent reports of VA inpatient and outpatient treatment 
plus reports of VA examination show that the veteran 
continued to have problems with impaired hearing.

A VA audiometric examination performed in July 1983 showed 
that the veteran had a severe to profound, bilateral 
sensorineural hearing loss.

In March 1989, the veteran appeared at a hearing held before 
a member of the Board.  At the hearing, the veteran contended 
that exposure to explosive noises sustained in Korea was 
responsible for his hearing loss.

In June 1989, the Board denied service connection for 
bilateral hearing loss.  At that time, the Board found that 
bilateral hearing loss, including sensorineural hearing loss, 
was not shown in service and a sensorineural hearing loss was 
not present within one year following separation from 
service.

Subsequently received were VA outpatient treatment records 
dated in 1990 and 1991 which show treatment for several 
disabilities.  A report of a VA audiological examination 
conducted in December 1991 includes a diagnosis of severe 
bilateral sensorineural hearing loss.

In December 1992 the RO denied service connection for 
bilateral hearing loss.  At that time the RO determined in 
effect that new and material evidence had not been received 
to reopen the claim for service connection for hearing loss.  
The veteran was notified of that decision and of his 
appellate rights. He did not appeal that decision.  
Accordingly, the December 1992 decision is final.

In January 1995, the RO determined that new and material 
evidence sufficient to reopen the claim had not been 
received.  The veteran was notified of that decision in 
February 1995 and of his appellate rights.  He did not appeal 
that determination.  Accordingly, the December 19992 decision 
is final.  38 U.S.C.A. § 7105 (West 1991).  However, the 
veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet.App 
406, 409 (1998).

The evidence received since the December 1992 decision 
includes duplicate service medical records, a duplicate 
summary of VA hospitalization dated in June 1970, and VA 
medical records showing treatment during the 1980s and from 
1992 to 1994.  A VA examination report dated in February 1996 
includes a diagnosis of hearing loss.

Two lay statements dated in May 1997, are the effect that 
when the veteran returned from the war he had hearing 
problems.  Hearings were held at the RO in January 1999 and 
before a member of the Board sitting at Washington D. C. in 
August 1999.  At that time the veteran testified that he has 
bilateral hearing loss as a result of his active service.  He 
reported that he was exposed to a shell explosion near his 
head while in combat in Korea; that he experienced pain in 
both ears as a result of the shell explosion.  He testified 
that since that since that explosion he has experienced 
hearing loss.  He further testified he received treatment for 
his bilateral hearing loss at a VA medical facility in 
Syracuse, New York in 1961 after service.  He stated that he 
received hearing aids from a private physician, who is now 
deceased, many years after service.  He indicated that his 
bilateral hearing loss has progressively worsened over the 
years.

To summarize, the evidence submitted since the January 1992 
decision includes lay statements and testimony by the 
veteran's spouse which are to the effect that the veteran had 
difficulty hearing after his discharge from active duty.  Lay 
statements are considered competent evidence when describing 
a symptom of a disease or injury.  Likewise the credibility 
of these statements are presumed to be true for new and 
material purposes per Justus.  

The Board finds that the additional evidence by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge, supra.

Therefore, the Board finds that the additional evidence is 
new and material and the veteran's claim of service 
connection for bilateral hearing loss has been reopened.

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) has been fulfilled.  See 
Bernard v. Brown, 4. Vet.App. 384 (1994).

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.

In this regard, the service administrative records show that 
the veteran was awarded the Combat Infantryman Badge for 
engaging the enemy during the Korean Conflict.  According the 
Board is satisfied that he was exposed to acoustic trauma 
during service.  The service medical records show no 
complaint of hearing loss.  The September 1959 separation 
examination showed hearing for the whispered voice was 15/15 
bilaterally.  An audiological examination was not conducted 
at that time. During the July 1969 VA ear examination the 
veteran reported that an explosion in combat caused ringing 
and deafness in the left ear.  The diagnosis was hearing 
loss, mainly in the left ear, of a combined type.  It was 
reported that the conductive factor was thought to be 
preservice residual otitis media and that the perceptive 
factor was acoustic trauma.

During the August 1999 hearing he testified that since that 
since that explosion he has experienced hearing loss.

To summarize, the July 1969 examination indicated that a 
portion of the hearing loss was related to acoustic trauma.  
The veteran did experience acoustic trauma during service.  
Accordingly, the Board finds the veteran's claim for service 
connection for bilateral hearing loss is plausible and, 
therefore, well grounded


II.  Service Connection for Periodontal Disease and Residuals 
of Dental Trauma

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service.  Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 1991);  38 C.F.R. § 3.304(d).

With regard to the claim for entitlement to service 
connection for the residuals of dental trauma, service 
connection will be granted for dental disease or injury of 
individual teeth and the investing tissue, shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38  C.F.R. § 3.381(e).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea) and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 3.381(a) (1999), effective in 
February 1994.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Out patient dental treatment may be authorized under 
38 C.F.R. § 17.161 (1999) for the following:  Class I.  Those 
having a service-connected compensable dental disability or 
condition, may be authorized any dental treatment indicated 
as reasonably necessary to maintain oral health and 
masticatory function. There is no time limitation for making 
application. 

Class II (a), those having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma may be authorized any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.

Class IV, those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental 
treatment.38 U.S.C.A. § 

For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15566 (1997).

The threshold question to be determined is whether the 
veteran has submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well- grounded claim is one which is plausible; 
that is meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, the VA benefit system requires more than just an 
allegation.  The veteran must submit supporting evidence that 
is sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

Initially, the Board would like to point out that the veteran 
is service connected for post-traumatic stress disorder, 
evaluated as 100 percent disabling.  Thus, the veteran is 
already entitled to receive any dental treatment under Class 
IV, 38 C.F.R. § 17.161.  

The service medical and dental records do not reveal any 
evidence of dental trauma.  The records show that the veteran 
was treated at the dental clinic for periodontal disease in 
July 1955.  During his second period of active duty he was 
seen at the dispensary in March 1958 for a toothache.  He was 
referred to the dental clinic.  He was treated at the dental 
clinic for gingivitis from November 1958 to January 1959.

The veteran was seen at a VA outpatient clinic in May 1989 
for painful teeth.  An examination showed a severely carried 
tooth.  A summary of VA hospitalization dated July 1992 
includes diagnoses of periodontitis and irregular alveolar 
ridges.

During the veteran's hearing at the RO in January 1999 he 
testified that he began having problems with his teeth while 
stationed in Germany.  He received dental treatment in 1958 
and 1959.  During his hearing before the Board he also 
indicated that when the blast occurred during combat he hit 
the ground and he felt pain and blood came out of his mouth.

To summarize, the service medical and dental records show no 
evidence of dental trauma.  Additionally, the veteran has not 
submitted any medical or dental evidence nor is there any 
medical or dental evidence of record which relates any 
current dental disorder to the reported inservice dental 
trauma.  The service dental records show that he did receive 
treatment for periodontal disease.  However, the first post 
service indication of a dental disorder was in 1989, many 
years after service.  Periodontitis and irregular alveolar 
ridges were diagnosed during his hospitalization in 1992.  
However, the veteran has not submitted any medical or dental 
evidence nor is there any medical or dental evidence of 
record which relates any current dental order to the reported 
inservice dental trauma.  Therefore, the Board finds the 
claim for entitlement to service connection for a periodontal 
disease and a dental condition due to dental trauma is not 
well grounded and must be denied.


ORDER

New and material evidence has been received with regard to 
the issue of service connection for bilateral hearing loss, 
and the veteran's claim for service connection for that 
disability has accordingly been reopened.  

The claim for service connection for bilateral hearing loss 
is well grounded and to this extent only, the claim is 
granted.

The claim for entitlement to service connection for 
periodontal disease and a dental condition due to dental 
trauma is denied.


REMAND

As previously discussed, the Board has determined that the 
veteran's claim for service connection for bilateral hearing 
loss is well grounded.  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107 (West 1991) has been 
fulfilled.  See Bernard v. Brown, 4. Vet.App. 384 (1994).  
VA's duty to assist the appellant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA medical examinations.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

During his hearing in August 1999, the veteran indicated that 
he received treatment for hearing loss at a VA facility in 
Syracuse, New York during the 1960s.  These records are not 
on file.  During his hearing at the RO he stated that in 
addition to the explosion over his head in Korea, he also was 
also that he was a machine gunner and used the Browning 
automatic during combat.

In a January 1995 decision, the RO determined that new and 
material evidence had not been submitted in order to reopen 
claims for service connection for loss of vision and a back 
disability.  In February 1995 the veteran submitted a notice 
of disagreement regarding this decision.  He has not been 
furnished a statement of the case as required by the United 
States Court of Appeal for Veterans Claims in Manlicon v. 
West, 12 Vet. App. 238 (1999)

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard to treatment for his defective 
hearing since his release from active 
duty.  The RO should then obtain all 
records, which are not on file. The RO 
should inform the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim.

2.  The RO should request the VA medical 
facility in Syracuse, New York to furnish 
copies of ant treatment records covering 
the period from 1960 through 1969.

3.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed in 
service and post service history of noise 
exposure.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss and tinnitus 
diagnosed is related to the inservice 
noise exposure.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  The RO should furnish the veteran a 
statement of the case regarding the 
issues of whether new and material 
evidence has been submitted in order to 
reopen claims for service connection for 
loss of vision and a back disability.  He 
should also be informed of the 
requirements necessary to perfect an 
appeal.   The RO is informed that these 
issues are not before the Board until 
they are timely perfected.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



